


110 HR 272 IH: To require amounts remaining in Members’ representational

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Camp of Michigan
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To require amounts remaining in Members’ representational
		  allowances at the end of a fiscal year to be used for deficit reduction or to
		  reduce the Federal debt, and for other purposes.
	
	
		1.Requiring amounts remaining
			 in members’ representational allowances to be used for deficit reduction or to
			 reduce the Federal debt
			(a)In
			 generalNotwithstanding any other provision of law, any amounts
			 appropriated for the Members’ Representational Allowance of a Member of the
			 House of Representatives for a fiscal year which remain after all payments are
			 made under such Allowance for the year shall be deposited in the Treasury and
			 used for deficit reduction, except that in the case of a fiscal year for which
			 there is no Federal budget deficit, such amounts shall be used to reduce the
			 Federal debt (in such manner as the Secretary of the Treasury considers
			 appropriate).
			(b)Effective
			 dateThis section shall apply with respect to fiscal year 2007
			 and each succeeding fiscal year.
			2.Publication
			 requirementAfter each session
			 of Congress or other period for which the Members’ Representational Allowance
			 is made available, there shall be published in the Congressional Record a
			 statement showing, with respect to such session or period, the amount deposited
			 with respect to each Member under section 1 and the total deposited with
			 respect to all Members.
		3.RegulationsThe Committee on House Administration of the
			 House of Representatives shall have authority to prescribe regulations to carry
			 out this Act.
		4.DefinitionAs used in this Act, the term Member
			 of the House of Representatives means a Representative in, or a Delegate
			 or Resident Commissioner to, the Congress.
		
